Case 3:19-cv-01713-BAS-BGS Document6 Filed 09/16/19 PagelD.36 Page 1 of 1

 

Attorney or Party without Attorney:

MILLER BARONDESS, LLP

LOUIS R. MILLER (State Bar No. 54141)

1999 Avenue of the Stars, Suite 1000

Los Angeles, California 90067
Telephone No: 310-552-4400

Attorney For: Plaintiff

For Court Use Only

 

 

Ref. No. or File No.:

 

Insert name of Court, and Judicial District and Branch Court:
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA

 

Plaintiff HERRING NETWORKS, INC.
Defendant: RACHEL MADDOW; et al.

 

 

PROOF OF SERVICE

 

Hearing Date:

Time: Dept/Div: Case Number:
3:19-cv-01713-JAH-BGS

 

 

 

 

At the time of service | was at least 18 years of age and not a party to this action.

3. a. Partyserved: NBC UNIVERSAL MEDIA, LLC

| served copies of the Summons in a Civil Action, Complaint

b. Personserved: Patricia Tapales, Enterprise Corporate Services, LLC, Registered Agent
Served under F.R.C.P. Rule 4.

4, Address where the party was served:

5. {served the party:

1201 N Market St, Suite 1000, Wilmington, DE 19801

a, by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Thu, Sep 12 2019 (2) at: 01:40 PM

6. Person Who Served Papers:

a. Frank Joyce
b. FIRST LEGAL
1517 W. Beverly Blvd.
LOS ANGELES, CA 90026
c. (213) 250-1111

 

 

 

 

IRSTLEGAL

d. The Fee for Service was:

! declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

09/13/2019 A Pain

(Date) —ignature)

PROOF OF 3758989
SERVICE (4118284)

 
